DETAILED ACTION
Election/Restrictions
Amended claims 8 – 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 6, 15 – 19 and 21 – 23, drawn to an integrated circuit assembly, classified in H01L23/367.
II. Claims 8 – 13, drawn to a method of fabricating an integrated circuit assembly, classified in H01L24/73.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case product as claimed can be made by another and materially different process, for example, instead of forming the stiffener structure simultaneously with part of the heat dissipation device, the two elements can be formed sequentially.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 – 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 15, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2010/0001410 to Kang.
Regarding claims 1 and 15, Kang teaches  an integrated circuit assembly (Fig. 4, for example), comprising: 
	a board (¶ [0019])
a substrate (100, 440); 
at least one integrated circuit device (110) embedded in and electrically attached to the substrate; and 
a heat dissipation device (300) in thermal contact with the at least one integrated circuit device, wherein a first portion of the heat dissipation device extends into the substrate and wherein a second portion of the heat dissipation device extends over the substrate; and
a stiffener structure on the substrate. ¶¶ [0018], [0019], [0020] (Rigid support member (140))
Regarding claims 4 and 18, Kang teaches an integrated circuit assembly, wherein the substrate includes a recess wherein the at least one integrated circuit device is disposed within the recess and electrically attached to the substrate with a plurality of interconnects. As shown in figure 4, the IC sits in a recess and includes an array of solder bumps for connection to the substrate ( ¶ [0019]). The substrate would inherently include interconnections to communicate with the IC.
Regarding claim 21, Kang teaches an integrated circuit assembly, wherein a portion of the stiffener structure is formed on and in contact with the metallization within the substrate. See Fig. 3, where the stiffener directly contacts the IC.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 4 above, and further in view of US Patent Application Publication No. 2012/0171814 to Choi et al.
Regarding claim 5.
Claims 1, 2, 3, 6, 15, 16, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0189572 Chiang et al. in view of US Patent Application Publication No. 2010/0001410 to Kang.
Regarding claim 1, Chiang et al. teach an integrated circuit assembly comprising: 
A substrate (102,103,104,105,106,107,108); and 
at least one integrated circuit device (100) in and electrically attached to the substrate.
 Chiang et al do not teach a heat dissipation device in thermal contact with the at least one integrated circuit device, wherein a first portion of the heat dissipation device extends into the substrate and wherein a second portion of the heat dissipation device extends over the substrate. Chiang et al. do not teach any structure for removing heat from the integrated circuit device. Kang teaches a means of removing heat from an integrated circuit device comprising a heat dissipation device (300) in thermal contact with the at least one integrated circuit device, wherein a first portion of the heat dissipation device extends into the substrate and wherein a second portion of the heat dissipation device extends over the substrate. It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Kang into the invention of Chiang et al. since it is desirable to remove excess heat from integrated circuit and Kang teaches an efficient means of accomplishing that goal.
Chiang et al. do not teach a stiffener structure on the substrate. Kang teaches a stiffener structure on the substrate (¶ [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the stiffener of Kang into the invention of Chiang et al., since it is desirable to prevent substrate warpage.
	Regarding claims 2 and 16, Chiang et al. teach an integrated circuit assembly, wherein the substrate comprises a plurality of dielectric layers and metallization (119) comprising at least one conductive trace between adjacent dielectric layer and at least one conductive via (117) extending through at least one dielectric layer of the plurality of dielectric layers.
Regarding claim 3 and 17, Chiang et al. do not teach an integrated circuit assembly, wherein the first portion of the heat dissipation device is formed from metallization within the substrate. Kang teaches an integrated circuit assembly, wherein the first portion of the heat dissipation device is formed from metallization within the substrate. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Kang into the invention of Chiang et al. for the reasons discussed above.
	Regarding claims 6, 19 and 20 Chiang et al. teach an integrated circuit assembly, wherein the at least one integrated circuit device comprises a first surface and an opposing second surface. Chiang et al. do explicitly teach wherein the first surface and the second surface are both electrically attached to the substrate. Chiang et al. teach a redistribution layer (105 ¶ [0069]) over the IC device, and electrode pads (113) under the IC device. Both, the electrode pads and the redistribution layer serve the purpose of providing electrical connection to the IC device. It would have been obvious to one of ordinary skill in the art to connect the redistribution layer to the top of the IC device since it is desirable to provide efficient communication means, and the shorter pathway would help to control undesirable inductance that could influence operation of the antenna.
	Regarding claims 15, 21 and 23 Chiang et al. teach an electronic system comprising:
a microelectronic package electrically attached to the board, wherein the integrated circuit package comprises at least one integrated circuit device embedded in and electrically attached to the substrate, and 
	Chiang et al. teach terminals (101) for external connection to electronic devices. Chiang et al. do not teach a board. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the microelectronic package to a board, since that is the designed purpose. Moreover, it is desirable to expand the functionality of the microelectronic package for use in complete electronic systems.

Chiang et al. do not teach a stiffener structure on the substrate, on and in contact with the metallization within the substrate. Kang teaches a stiffener structure (140) on the substrate, contacting the IC (¶ [0027, Fig. 3]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the stiffener of Kang into the invention of Chiang et al., since it is desirable to prevent substrate warpage.
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach a stiffener structure on the substrate. As discussed in the rejection above, Kang teaches the stiffener structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814